Case 19-02033-VFP             Doc 21      Filed 03/16/20 Entered 03/16/20 16:36:59                       Desc Main
                                          Document     Page 1 of 2



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)
    HELLRING LINDEMAN GOLDSTEIN
     & SIEGAL LLP
    Patricia A. Staiano, Esq.
    Attorneys for Mediator
    One Gateway Center
    Newark, New Jersey 07102-5323
    973.621.9020
    pstaiano@hlgslaw.com
    In Re:                                                         Case No. 19-13273 (VFP)

    IMMUNE PHARMACEUTICALS, INC., et al., 1                        Judge: Vincent F. Papalia

                                     Debtor.                       Chapter 11

    IMMUNE PHARMACEUTICALS, INC.,
    IMMUNE PHARMACEUTICALS, LTD,
    CYTOVIA, INC., IMMUNE ONCOLOGY                                 Adversary No. 19-02033-VFP
    PHARMACEUTICALS, INC., MAXIM
    PHARMACEUTICALS, INC., IMMUNE
    PHARMACEUTICALS USA CORP,

                                     Plaintiffs,

                            v.

    Discover Growth Fund, LLC,

                                     Defendants.

                                           MEDIATION REPORT

1.        By order of this court dated February 27, 2020, referring this matter to the bankruptcy

          mediation program, a mediation conference(s):


                  was held on [list date(s) of conferences(s)]:

                  Phone conferences - 2/21/20                  Phone conferences - 2/28/20



1
 The Debtors in these chapter 1l cases and the last four digits of each Debtor's taxpayer identification number are
as follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
(9630).
Case 19-02033-VFP           Doc 21     Filed 03/16/20 Entered 03/16/20 16:36:59             Desc Main
                                       Document     Page 2 of 2



                  Phone conferences - 3/4/20             Phone conferences - 3/11/20

                  was not held.

2.         A settlement of this matter:

           was reached                    was not reached

3.         [If a settlement was reached:] The party designated to file the settlement documents(s) is, .



                                                     /s/ Patricia A. Staiano
           March 16, 2020
    Date                                            Mediator’s Signature: PATRICIA A. STAIANO
`




                                                     2                                         rev. 8/1/15
269302
